La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
En el presente recurso debemos resolver si un tribunal carece de jurisdicción para determinar causa probable en alzada contra un imputado por el hecho de que éste fuera citado a la vista por el Ministerio Público. Examinemos los hechos que dieron lugar a la controversia de marras.
H
El 20 de noviembre de 2002 se presentaron nueve de-nuncias contra North Caribbean Electric (North Caribbean) y nueve personas más por alegadas infracciones al Art. 23 de la Ley Núm. 115 de 2 de junio de 1976, según enmendada, 20 L.P.R.A. see. 2722. El foro de instancia de-terminó no causa probable para arresto contra North Caribbean, y causa para los demás imputados. El juicio quedó señalado para el 21 de enero de 2003. En esa fecha compa-recieron los nueve imputados y North Caribbean, aunque no como imputada de delito.
Posteriormente, el Ministerio Público, representado por el Fiscal de Distrito de Arecibo, suscribió una citación diri-gida a North Caribbean para que compareciera el 3 de fe-brero de 2003 a la sala de investigaciones del Tribunal de Primera Instancia para someter en alzada las mismas de-nuncias en las cuales no se determinó causa probable. (1) En la vista señalada North Caribbean, a través de su re-presentación legal y sin someterse a la jurisdicción, plan-teó que el tribunal carecía de jurisdicción debido a que la citación para la vista no la expidió la autoridad judicial, *378conforme a lo establecido en la Regla 6(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
El foro de instancia denegó el planteamiento de falta de jurisdicción, determinó causa probable para el arresto de la imputada y señaló el juicio para el 18 de marzo de 2003.
Inconforme con esa determinación, el 4 de marzo de 2003 North Caribbean presentó un recurso de certiorari ante el entonces Tribunal de Circuito de Apelaciones (Tribunal de Apelaciones). Luego de la presentación del re-curso, solicitó la paralización de los procedimientos en el foro de instancia. El Tribunal de Apelaciones acogió el re-curso y paralizó los procedimientos ante instancia. El 29 de abril de 2003 el tribunal apelativo intermedio declaró nula la determinación de causa probable que emitió el foro de instancia y concluyó que “el Tribunal de Primera Instancia nunca adquirió jurisdicción sobre North Caribbean, por lo que su determinación de causa probable era contraria al debido proceso de ley sin consecuencia alguna”. Señaló que como el Fiscal de Distrito de Arecibo expidió la citación, ésta era contraria a las disposiciones de la Regla 6(c) de Procedimiento Criminal, supra.
Inconforme con este proceder, el Pueblo, representado por el Procurador General, presentó ante nos una petición de certiorari en la que alegó que se habían cometido los errores siguientes:
1. Incidió el Tribunal de Circuito de Apelaciones al invalidar una determinación de causa probable para arrestar por el ex-clusivo fundamento de que el tribunal no citó al imputado cuando: (i) el imputado fue citado por el Ministerio Público y compareció a la vista, y (ii) las vistas de causa para arresto y causa para arresto en alzada se pueden realizar en ausencia del imputado, por lo cual la citación del imputado en ese con-texto no es obligatoria y mucho menos jurisdiccional.
2. Incidió el Tribunal de Circuito de Apelaciones al aplicar, por analogía, a la vista de causa para arresto o citación en alzada (Regla 6(c) de Procedimiento Criminal) los requisitos de cita-ción para una vista preliminar en alzada (Regla 24(c) de Pro-cedimiento Criminal).
*379El 13 de agosto de 2003 acogimos el recurso, y con el beneficio de la comparecencia de las partes procedemos a resolver.
h-1 I — I
 La determinación de causa probable para arresto constituye una exigencia constitucional. Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1; Emda. IV, Const. EE. UU., L.P.R.A., Tomo 1; Pueblo v. Jiménez Cruz, 145 D.P.R. 803, 809 (1998); Pueblo v. Irizarry, 160 D.P.R. 544 (2003).
La Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece el procedimiento para la determinación de causa probable para arresto. Esta regla dispone, en lo aquí pertinente, lo siguiente:
(a) Expedición de la orden. Si de la denuncia jurada o de la declaración o declaraciones juradas sometidas con la denuncia o del examen bajo juramento del denunciante o sus testigos, si algunos, constare que hay causa probable para creer que se ha cometido el delito por la persona o personas contra quienes se imputa, el magistrado expedirá la orden para el arresto de dichas personas, con excepción de lo dispuesto en la Regla 7(a). La determinación de causa probable podrá estar fundada total o parcialmente en una declaración por información o creencia con suficiente garantía circunstancial de confiabilidad. Cuando hubiere más de una persona afectada, el magistrado podrá expedir una orden de arresto para cada una de ellas. El magistrado hará constar en la denuncia los nombres de las personas examinadas por él para determinar causa probable.
El magistrado podrá también determinar causa probable para creer que se ha cometido un delito sin necesidad de que se presente ante él una denuncia cuando haya examinado bajo juramento a algún testigo o testigos que tuvieren conoci-miento personal del hecho delictivo. ...
En esta determinación de causa probable el imputado ten-drá derecho a estar asistido de abogado, a contrainterrogar a los testigos en su contra y a ofrecer prueba en su favor.
La referida regla ha sufrido varias enmiendas a través de los años. El tercer párrafo del inciso (a) de esta regla lo *380introdujo la Ley Núm. 29 de 19 de junio de 1987. Con esta enmienda se pretendía eliminar la vista preliminar cuando en la vista de causa probable para arresto un abogado asis-tía al imputado y el magistrado examinaba algún testigo con conocimiento personal de los hechos imputados. Así, la vista de causa probable para arresto se convirtió en una especie de “vista preliminar híbrida” en la que se combi-naba la determinación de causa probable para arresto con la determinación de causa probable para acusar. El dere-cho a la vista preliminar quedó limitado a aquellos casos en los que el imputado no comparecía a la vista de deter-minación de causa probable para arresto, lo hacía sin estar asistido por un abogado o no se presentaban testigos con conocimiento personal de los hechos. Pueblo v. Rivera Rivera, 145 D.P.R. 366, 372-373 (1998); Pueblo v. Rivera y Rodríguez, 122 D.P.R. 862, 875 (1988).
Ese esquema tuvo el efecto de que el imputado de delito grave prefería no comparecer a la vista de determinación de causa probable para arresto y, si lo hacía, no iba acompañado de abogado. Así, garantizaba su derecho a la vista preliminar. Ante esta situación la Asamblea Legislativa aprobó la Ley Núm. 26 de 8 de diciembre de 1990, mediante la cual eliminó ese esquema y revirtió el procedimiento al que imperaba antes de 1987. No obstante, los derechos reconocidos al imputado en la vista de causa probable para arresto no se eliminaron. En Pueblo v. Jiménez Cruz, supra, pág. 812, señalamos lo siguiente en cuanto a la redacción de la citada Regla 6:
[D]icha Regla da la impresión de qne el imputado puede recla-mar el derecho absoluto a estar presente en esa vista, a con-trainterrogar a los testigos en su contra y a ofrecer prueba a su favor; en cuyo caso, la vista se convertiría en un procedi-miento adversativo similar al juicio. Dicha interpretación es incompatible con la disposición de la Regla 6 de Procedimiento Criminal, supra, la cual autoriza la celebración de una vista en ausencia del imputado. Se ha sugerido la eliminación de *381este párrafo al ser contrario a la intención legislativa. (Escolio omitido.)(2)
Por esta razón, en la etapa de la Regla 6(a), supra, los derechos establecidos en el tercer párrafo sólo se reconocen cuando el imputado comparece a la vista acompañado de un abogado.
Lo anterior quedó establecido cuando se trata de una vista de causa probable para arresto. En nuestra opinión, nada impide que en el caso de una vista de causa probable en alzada se siga un procedimiento igual. Es decir, una vista de causa probable en alzada también se podrá llevar a cabo a pesar de la ausencia del imputado. Veamos.
Recientemente nos expresamos en torno a las exigencias constitucionales que se deben observar en una vista de causa probable para arresto. Reiteramos que
“Lo importante es que ... se provean al magistrado los ele-mentos para que éste pueda inferir la probabilidad de que: 1) se cometió determinado delito; y 2) el delito fue cometido por la persona contra la cual se determina causa probable.” Pueblo v. Irizarry, supra, pág. 560, citando a E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. III, pág. 29.
Señalamos, además, que “la otra exigencia constitucio-nal ... es que la determinación de causa probable esté apo-yada en declaraciones bajo juramento o afirmación”. íd. Tales declaraciones juradas pueden surgir de la denuncia jurada, de declaraciones juradas acompañadas con la de-nuncia o del testimonio bajo juramento del denunciante o un testigo durante la vista.
Como vemos, lo esencial es que estas exigencias se observen, independientemente de que esto se haga en ausencia del imputado. Lo que no debe ocurrir, y lo que se *382intenta evitar, es que la vista de determinación de causa probable para el arresto adquiera el alcance y la formali-dad de una vista preliminar o se convierta en un “mini juicio”. E.L. Chiesa Aponte, op. cit., Vol. III, 1995, pág. 27; Pueblo v. Irizarry, supra. A diferencia de la vista prelimi-nar, en la que se requiere citar al imputado, en la vista de causa probable en alzada no existe tal requisito. La vista preliminar es un procedimiento más formal y en el que el imputado tiene más derechos que en el procedimiento de determinación de causa probable. Pueblo v. Rivera Rivera, 141 D.P.R. 121, 130 (1996), citando a Chiesa Aponte, op. cit., Vol. III, 1993, pág. 48. Por esa razón, el legislador quiso garantizar que se cite al acusado a la vista por lo menos cinco días antes de su celebración. Regla 23 de Pro-cedimiento Criminal, supra. Este requisito no se incluyó en la referida Regla 6. Tampoco lo hemos reconocido jurisprudencialmente.
Por otro lado, es requisito indispensable del debido proceso de ley que al imputado se le cite previa y adecuadamente para que el tribunal adquiera jurisdicción sobre el imputado en la vista preliminar en alzada. Del Toro Lugo v. E.L.A., 136 D.P.R. 973, 992 (1994); Pueblo v. Félix Avilés, 128 D.P.R. 468, 476 (1991). Ahora bien, en el caso de la vista de causa probable en alzada, el inciso (c) de la citada Regla 6 dispone que el magistrado, una vez tenga ante sí una solicitud del fiscal para someter un caso nuevamente —en caso de haberse determinado no causa o causa por un delito menor— podrá expedir u ordenar al Secretario del tribunal que expida una citación, tanto al imputado como a los testigos de cargo anunciados. Los alguaciles del tribunal o sus delegados diligenciarán estas citaciones. A tales efectos, el inciso (c) de la Regla 6 de Procedimiento Criminal dispone como sigue:
(c) Si de la denuncia jurada o de la declaración o declaracio-nes juradas sometidas con la misma o del examen bajo jura-mento del denunciante o sus testigos, si algunos, el magis-*383trado determinare la inexistencia de causa probable, no podrá presentarse denuncia o acusación de clase alguna. En tal caso o cuando la determinación de causa probable fuere por un de-lito inferior o distinto a aquél que el fiscal entendiere proce-dente, éste podrá someter el asunto nuevamente con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia. El magistrado, una vez tenga ante sí dicha solicitud, podrá prontamente expedir u ordenar al secretario del tribunal que expida citación tanto al impu-tado como a los testigos de cargo anunciados, las cuales serán diligenciadas por los alguaciles del tribunal o sus delegados. (Énfasis suplido.) 34 L.P.R.A. Ap. II.
El mencionado inciso (c) de la Regla 6 de Procedimiento Criminal se añadió mediante la Ley Núm. 80 de 9 de julio de 1986 y tiene su origen en el caso Álvarez v. Tribunal Superior, 102 D.P.R. 236 (1974). Fue en esa ocasión donde establecimos que cuando se somete ante un magistrado un caso para la determinación de causa y éste determina que no existe causa o determina causa probable por un delito inferior o distinto al sometido, el Ministerio Público tiene el derecho a someter nuevamente el caso ante un magistrado de categoría superior, aportando la misma o diferente prueba.
La Exposición de Motivos de la referida Ley Núm. 80 señala, en lo pertinente, lo siguiente:
Al momento, las reglas de Procedimiento Criminal no esta-blecen un procedimiento específico para [someter un asunto nuevamente ante un magistrado de categoría superior, cuando se haya determinado que no existe causa probable para arresto]. Particularmente, las Reglas 6 y 24 que regulan en parte los procedimientos preliminares a la determinación de causa probable, no proveen un mecanismo en virtud del cual el tribunal venga obligado a citar, tanto a los testigos como al posible imputado. Igualmente la Regla 235, aunque provee para la citación de testigos bajo ciertas circunstancias, guarda silencio en cuanto a la obligación del tribunal de citar testigos e imputados cuando el fiscal lo solicita, tanto para procedi-mientos de determinación de causa como para el acto del juicio. Se ha generalizado la idea de que debe ser el fiscal o el policía estatal quien debe producir tanto a los testigos como a los imputados.
*384Las enmiendas a las Regla[s] 6, 24 y 235 de Procedimiento Criminal van encaminadas a establecer con claridad el proce-dimiento a seguir en aquellos casos en que el Estado solicite la revisión de una determinación de causa que no l[e] es favorable. Así también, para establecer la obligación del tribunal de citar tanto a testigos como a imputados, cuando el fiscal o los agentes de la Policía lo soliciten. Los tribunales cuentan con los recursos y el personal necesarios para hacer citaciones a través de la Oficina de los Alguaciles. Las fiscalías no poseen los mismos. (Énfasis suplido.) 1987 Leyes de Puerto Rico 268, 268-269.
Como vemos, al amparo de esta enmienda el tribunal tiene la facultad de expedir u ordenar la citación, tanto del imputado como de los testigos de cargo anunciados, cuando el fiscal o los agentes lo solicitan. Ahora bien, ¿tiene el Ministerio Público la misma facultad para citar a un imputado a la vista de determinación de causa para arresto? De contestar en la negativa, ¿carece de jurisdicción un tribunal para llevar a cabo una vista de causa probable para arresto en alzada, por no haber citado al imputado? De la Exposición de Motivos de la ley surge que la intención del legislador es aclarar que la obligación de citar tanto a testigos como a imputados le corresponde al tribunal. De esta manera se excluyó la posibilidad de que fuera el Ministerio Público el que expidiera las citaciones. Por otro lado, la Regla 235 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, faculta al Ministerio Público a expedir citaciones de testigos solamente en el curso de una investigación, por lo que a esos efectos establece:
Cualquier magistrado podrá expedir citación para la compa-recencia y examen bajo juramento de testigos ante sí a los fines de la investigación de un delito o de una vista preliminar. Cuando el fiscal, en los casos y bajo las condiciones que estas reglas lo permitan, provea al tribunal el nombre y dirección de imputados o testigos, ello se entenderá como una solicitud de citación, bien para el trámite de determinación de causa, para el acto del juicio o para cualquier procedimiento pendiente de vista. En estos casos será deber del tribunal, prontamente, expedir u ordenar al secretario del tribunal que expida la ci-*385tación o citaciones correspondientes, las cuales serán diligen-ciadas por los alguaciles del tribunal o sus delegados.
El juez de cualquier tribunal podrá expedir u ordenar al secretario que expida citación para la comparecencia de cual-quier testigo a juicio, a la toma de su deposición o a cualquier vista. El secretario del tribunal, a petición del acusado, podrá expedir citaciones libres de costas a esos mismos fines.
Cualquier fiscal podrá igualmente expedir citación para la comparecencia y examen bajo juramento de testigos ante sí a los fines de la investigación de un delito. Si un testigo no obe-deciere su citación, el tribunal a solicitud del fiscal podrá ex-pedir mandamiento para su comparecencia ante dicho funcio-nario en la fecha y hora que señalare, bajo apercibimiento de desacato. (Énfasis suplido.)
De la disposición antes citada surge, además, que es deber del tribunal —no del Ministerio Público— ex-pedir las correspondientes citaciones tanto a testigos como a imputados.
En el caso de autos, el Ministerio Público expidió la ci-tación amparándose en la Sec. 1 de la Ley Núm. 3 de 18 de marzo de 1954 (34 L.P.R.A. sec. 1476), la cual dispone que
[t]oda persona citada como testigo por cualquier fiscal o ma-gistrado estará obligada a comparecer y a testificar o a pre-sentar libros, archivos, correspondencia, documentos u otra evidencia que se le requiera en cualquier investigación, proce-dimiento o proceso criminal.
Esta ley se debe interpretar a la luz de la Regla 235 de Procedimiento Criminal, supra, que establece claramente que la facultad para expedir citaciones para el trámite de determinación de causa, juicio o cualquier procedimiento pendiente de vista, será del tribunal.
En cuanto a la segunda interrogante, también debemos contestar en la negativa. La vista de causa probable para arresto en alzada no es un trámite de apelación de la primera vista, sino un trámite independiente, separado y distinto. Pueblo v. Martínez Rivera, 144 D.P.R. 631, 646 (1997); Pueblo v. Rivera Rivera, supra, pág. 134. Es una segunda oportunidad que tiene el Ministerio Público *386para conseguir una determinación favorable de causa, con la misma u otra prueba. Aunque hemos reconocido una si-militud entre las Reglas 6 y 23 de Procedimiento Criminal, supra, no debemos aplicar por analogía a la vista de causa probable para arresto en alzada el requisito que existe en la vista preliminar en alzada, de citar al imputado a los efectos de adquirir jurisdicción sobre él. Como señalamos anteriormente, tanto en la vista preliminar como en la vista preliminar en alzada se requiere que se cite al impu-tado de manera que el tribunal adquiera jurisdicción sobre él. Ya que en la vista de causa probable para arresto no existe tal requisito, tampoco debe existir en la vista en alzada. El hecho de que el inciso (c) de la Regla 6 de Pro-cedimiento Criminal, supra, establece que el tribunal “po-drá” expedir la citación, no se debe considerar como un mandato jurisdiccional, sino como un procedimiento direc-tivo que el tribunal tiene la facultad de seguir, si así lo solicita el Ministerio Público. Resolver lo contrario, ade-más de no tener apoyo estatutario, impondría una carga en el Estado que el legislador no pretendió imponer.
rH HH hH
Por los fundamentos antes expuestos, se revoca el dicta-men emitido por el Tribunal de Apelaciones, el cual declaró nula la determinación de causa probable para arresto por falta de jurisdicción. Devolvemos el caso al Tribunal de Ins-tancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López y el Juez Asociado Señor Rivera Pérez concurrieron con el resultado sin opi-niones escritas. El Juez Asociado Señor Corrada Del Río no intervino.

 La referida citación contiene la disposición siguiente: “SI USTED NO COM-PARECE SE LE PODRÁ PROCESAR POR UNA INFRACCIÓN A LA LEY NÚM. 3, APROBADA 18 DE MARZO DE 1954.”


 Véase, además, Pueblo v. Irizarry, 160 D.P.R. 544 (2003).